293 U.S. 530
55 S. Ct. 207
79 L. Ed. 639
Louise M. HUNT, a Femme Sole, Personally and as Guardian  of the Estate of Jack Russell Hunt and Sarah Ann Hunt,  Minors, petitioner,v.WESTERN CASUALTY COMPANY.
No. 91.
Supreme Court of the United States
November 19, 1934

Mr. E. C. Street, of Waco, Tex., for petitioner.
Mr. Charles J. Faulkner, Jr., of Chicago, Ill. (Messrs. Naman, Howell & Brooks, of Waco, Tex., of counsel), for respondent.
On writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit.
For decision granting certiorari, see 293 U.S. 537, 55 S. Ct. 76, 79 L. Ed. ——.
For opinion below, see 69 F.(2d) 129.
PER CURIAM.


1
While, under the applicable law of Texas, the District Court was without authority in this suit to enforce an award of the Industrial Accident Board to afford a trial de novo (Vestal v. Texas Emp. Ins. Ass'n (Tex. Com. App.) 285 S.W. 1041; Texas Emp. Ins. Ass'n v. Neal (Tex. Civ. App.) 11 S.W.(2d) 847; Neal v. Texas Employers' Ins. Ass'n, 118 Tex. 236, 14 S.W.(2d) 793), the question of the true construction of the award was necessarily presented, and the decision of the Circuit Court of Appeals in reviewing the judgment of the District Court may be re garded as resting upon the determination of that question. The writ of certiorari is dismissed as improvidently granted.